In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-519 CR

NO. 09-04-520 CR

NO. 09-04-521 CR

____________________


JOHNNY GORDON TEETERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 81182, 81184 and 81185




MEMORANDUM TO CLERK

	You are directed to make the following corrections in the Memorandum Opinion
dated January 19, 2005:
	On Page 1, in the style of the case, change "Trial Cause Nos. 81882, 81884 and
81885" to "Trial Cause Nos. 81182, 81184 and 81185".
	You will give notice of these corrections in the original Memorandum Opinion by
sending a copy of the corrected page accompanied by this memorandum to all interested
parties who received a copy of the original Memorandum Opinion.
	Entered this the 26th day of January, 2005.
								PER CURIAM







In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-519 CR

NO. 09-04-520 CR

NO. 09-04-521 CR

____________________


JOHNNY GORDON TEETERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 81182, 81184 and 81185




MEMORANDUM OPINION (1)
	Johnny Gordon Teeters was convicted and sentenced on three separate indictments
for the offense of indecency with a child.  Teeters filed notices of appeal on December 3,
2004.  In each case, the trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case, and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been
provided to the Court of Appeals by the district clerk.
	On December 8, 2004, we notified the parties that the appeal would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered January 19, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.